         Case 1:20-cv-04003-LJL Document 118 Filed 01/22/21 Page 1 of 1




January 22, 2021

Honorable Lewis J. Liman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

Re: Hernandez et al. v. New York State Board of Elections et al., Docket No. 20-cv-4003

Dear Judge Liman:

       The Parties jointly submit this letter to update your Honor of the status of this case.

        The Parties continue to engage in settlement discussions. Parties met yesterday to discuss
terms, and have another meeting scheduled for early February. Both parties believe that
settlement remains possible. The Parties plan to meet regularly as necessary to continue to work
towards a settlement agreement.

        The upcoming elections in New York State, occurring in New York City on February 2
and 23, and March 23, will provide an accessible absentee ballot through a Remote Access Vote
by Mail (RAVBM) system. Parties plan to work together to continue to ensure that upcoming
elections elsewhere in the state will offer an accessible absentee ballot during the duration of
settlement discussions.

        The Parties will continue to work in good faith to come to a settlement agreement. We
will update this Court of our progress on or before February 22, 2021. We are happy to confer
with this Court if your Honor requires additional scheduling details.

Sincerely,

       /s/ Amanda B. Pearlstein

Amanda B. Pearlstein
Co-counsel for Plaintiffs
